—Judgment unanimously affirmed. Memorandum: Because Supreme Court did not advise defendant of the potential maximum period of incarceration at the time of his guilty plea, the waiver by defendant of the right to appeal does not encompass his contention concerning the severity of the sentence (see, People v Cormack, 269 AD2d 815; People v Wynn, 262 AD2d 1052). We conclude, however, that the sentence is neither unduly harsh nor severe. Defendant concedes that the testimony of the victim is legally sufficient to establish the amount of restitution ordered by the court, and we reject his further contention that the restitution ordered should be vacated as a matter of discretion in the interest of justice. (Appeal from Judgment of Supreme Court, Erie County, Tills, J. — Attempted Burglary, 3rd Degree.) Present — Pigott, Jr., P. J., Hayes, Wisner, Scudder and Balio, JJ.